DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Double Patenting
2 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,873,670. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated and obvious over claims 1, 6 and 11 of the patent as shown in the following comparison. 

Current Application
Patent No. 10,873,670
Claim 1. 
   A method of managing telecommunications devices comprising: 
providing software executing on a computer, the software communicates with a plurality of telecommunications devices, each telecommunications device having device information associated therewith in a data store, the device information including device identification information and information indicative of one or more telecommunications plans for each telecommunications device wherein the data store is separate from each data store of a plurality of telecommunications provider servers; 
determining a time for an expected run of a computer program which makes changes to telecommunications plans of one or more of the plurality of devices to reduce costs based on measured telecommunications usage of the plurality of devices; 
prior to said run time and with said software, obtaining updated device information via a telecommunications network from each of said plurality of telecommunications devices and updating data records in data store with the updated device information such that the device information is up to date; 
after obtaining said updated device information, running the computer program to determine changes to the telecommunications plans of the one or more of the plurality of devices based on the measured usage by using the device information which is up to date due to the obtaining step and the computer program modifying the telecommunications plans of the one or more of the plurality of devices by transmitting a request to at least one of the plurality of the telecommunications provider servers. 

Claim 1. 
   A system for monitoring telecommunications device usage and modifying telecommunications rate plans and usage pools comprising: 
    a computer having software executing thereon, said software querying a plurality of telecommunications rate plans to determine rate parameters thereof, at least one of said plurality of rate plans includes a pool of multiple devices which share a quantity of telecommunications resources based on data usage of the multiple devices associated with said pool, wherein each of the plurality of telecommunications  rate plans is associated with one or more types of eligible devices for said rate plan; 
    said software determines a historical usage profile for a plurality of devices and said software, based on the historical usage profile, matching a selection of one or more of said plurality of devices to the pool and transmitting said selection to a telecommunications provider server via a network such that a telecommunications provider associates said selection with the pool, wherein the selection is matched at least in part based on a device type and said software determining that said device type is an eligible device for the selected telecommunications rate plan;
     said software monitoring telecommunications usage of the plurality of devices using telecommunications resources and based on the telecommunications usage thereof and the pool to which the plurality of devices are matched, and the software automatically modifying the selection of the one or more of said plurality of devices at the telecommunications provider server via the network based on the monitored telecommunications usage and the rate parameters in order to reduce telecommunications cost for the plurality of devices by modifying the rate plan of at least one of the plurality of devices.
Claim 6. 
   The system of claim 1 wherein the software monitors a rate of change over time in telecommunications usage for each of the plurality of devices and based on the rate of change in telecommunications usage for said selection of the one or more of the plurality of devices as compared to a threshold, said software modifies the selection of the one or more of said plurality of devices, wherein said threshold is indicative of usage during a time period for a billing cycle of a telecommunications provider associated with the pool.
Claim 11. 
   The system of claim 1 wherein said software modifies the selection of the one or more of said plurality of devices by: 
   said software determining a current rate plan from said plurality of rate plans for each of said plurality of devices and further determining which of said plurality of devices are associated with said pool and which of said plurality of devices are not associated with said pool, if any; 
   said software, based on a selected time in a billing cycle for a telecommunications provider associated with the telecommunications server, determining an expected usage for the plurality of devices for the billing cycle based on usage which has occurred between a beginning of the billing cycle and the selected time; 
    said software determining from the plurality of rate plans, a selected rate plan for each of the plurality of telecommunications  devices associated with said pool by iteratively modifying one or more of the selections until a cost based on the expected usage is minimized.


	Correction is required.

Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recited “the software communicates with telecommunication devices”, “computer program executes on a computer”, which are directed to software and computer program that run or execute on devices/computers. The software and computer program do not fall within one of the four categories of patent eligible subject matter, i.e., process, machine, manufacture or composition of matter. Correction is required. 

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 2-8 and 12-14 recites the limitations, i.e., “the system of claim 1” or “the system of claim 9”, wherein the independent claims 1 and 9 recited as “Methods” claims.  There is insufficient antecedent basis for these limitations in the claims. Corrections are required. 

Claim Rejections - 35 USC § 102
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



9. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marsh et al. (Publication No. US 2001/0037269). 
Regarding claim 1. Marsh teaches a method of managing telecommunications devices (Marsh, the Abstract), comprising: 
providing software executing on a computer, the software communicates with a plurality of telecommunications devices, each telecommunications device having device information associated therewith in a data store, the device information including device identification information and information indicative of one or more telecommunications plans for each telecommunications device wherein the data store is separate from each data store of a plurality of telecommunications provider servers (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]); 
determining a time for an expected run of a computer program which makes changes to telecommunications plans of one or more of the plurality of devices to reduce costs based on measured telecommunications usage of the plurality of devices (Marsh, Figure 4, pp [72]-[75]; Figure 8, pp [106]-[114]); 
prior to said run time and with said software, obtaining updated device information via a telecommunications network from each of said plurality of telecommunications devices and updating data records in data store with the updated device information such that the device information is up to date (Marsh, Figure 4, pp [72]-[75]; Figure 8, pp [106]-[114]); 
after obtaining said updated device information, running the computer program to determine changes to the telecommunications plans of the one or more of the plurality of devices based on the measured usage by using the device information which is up to date due to the obtaining step and the computer program modifying the telecommunications plans of the one or more of the plurality of devices by transmitting a request to at least one of the plurality of the telecommunications provider servers (Marsh, Figures 9 and 10, pp [129]-[132]).
 	Regarding claim 9. Marsh teaches a method of managing telecommunications devices (Marsh, the Abstract), comprising: 
providing software executing on a computer which communicates with a plurality of telecommunications provider servers which each communicate with a group of a plurality of telecommunications devices, each telecommunications device having device information associated therewith in a data store, the device information including device identification information and information indicative of one or more telecommunications plans for each- 39 - telecommunications device wherein the data store is separate from each data store of the plurality of telecommunications provider servers (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]); 
determining a time for an expected run of a computer program which makes changes to telecommunications plans of one or more of the plurality of telecommunications devices to reduce costs based on measured telecommunications usage of the plurality of devices (Marsh, Figure 4, pp [72]-[75]; Figure 8, pp [106]-[114]); 
prior to said expected run and with said software, obtaining updated device information via a telecommunications network from one or more of the plurality of telecommunications provider servers and updating data records in data store with the updated device information such that the device information is up to date (Marsh, Figure 4, pp [72]-[75]; Figure 8, pp [106]-[114]);
 	after obtaining said updated device information, running the computer program to determine changes to the telecommunications plans of the one or more of the plurality of devices by using the device information which is up to date due to the obtaining step and the computer program modifying the telecommunications plans of the one or more of the plurality of devices by transmitting a request to at least one of the plurality of telecommunications provider servers (Marsh, Figures 9 and 10, pp [129]-[132]).
 	Regarding claim 15. Marsh teaches a method of managing telecommunications devices (Marsh, the Abstract), comprising: 
providing software executing on a computer which identifies a request to change or add a telecommunications plan for one or more of a plurality of telecommunications devices (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]); 
said software upon receiving the request communicates with one or more data stores over one or more networks, the data stores having telecommunications plan information and device information stored thereon (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]), the device information including device identification information indicative of device type and the telecommunications plan information indicative of active lines wherein the data stores comprise data stores selected from the group consisting of (Marsh, Figure 8, pp [106]-[114]): 
data stores which are part of the one or more of the plurality of telecommunications devices, telecommunications provider data stores, user identification data stores (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]); and combinations thereof; 
said software, prior to transmitting a response to said request to change or add the telecommunications plan, obtaining updated device from the one or more data stores and updating data records in a system data store with the updated device information such that the device information is up to date (Marsh, Figure 3: Blocks 120-180, pp [68]-[70]; Figure 4, pp [72]-[75]);  
 	after obtaining said updated device information, running the computer program to determine changes or additions the telecommunications plans of the one or more of the plurality of devices based on the updated device information in the system data store and the computer program modifying the -41 -telecommunications plans of the one or more of the plurality of devices by transmitting a request to at least one of a plurality of telecommunications provider servers after obtaining said updated device information (Marsh, Figure 8, pp [106]-[114]; Figures 9 and 10, pp [129]-[132]).  
 	Regarding claim 2. Marsh teaches the system of claim 1 wherein the computer program is part of the software (Marsh, pp [57]-[60]).  
 	Regarding claim 3. Marsh teaches the system of claim 1 wherein the computer program executes on a second computer which is different than the computer (Marsh, pp [57]-[60]).  
 	Regarding claim 4. Marsh teaches the system of claim 1 wherein the computer program executes on the computer (Marsh, pp [57]-[60]).  
 	Regarding claim 5. Marsh teaches the system of claim 1 wherein the device identification information indicative of group consisting of: device operating system, IMEI number, MEI number, SIM card number and combinations thereof (Marsh, pp [132]-[135]).  
 	Regarding claim 6. Marsh teaches the system of claim 1 wherein the updated device information is indicative of a change of device type for at least one of the plurality of telecommunications devices (Marsh, pp [151]-[155]).  
 	Regarding claim 7. Marsh teaches the system of claim 1 wherein the updated device information changes eligibility of that device for one or more telecommunications plans available for the computer program to select from (Marsh, pp [151]-[155]).   
 	Regarding claim 8. Marsh teaches the system of claim 1 further comprising: 
 	also prior to said run time and with said software, obtaining updated device information via a telecommunications network from the telecommunications provider server and comparing the updated device information from the telecommunications provider server with the updated device information from each of said plurality of telecommunications devices and reconciling the two to determine and make updates to the data records in the data store (Marsh, Figure 4, pp [72]-[75]; Figure 8, pp [106]-[114]).    
 	Regarding claim 10. Marsh teaches the method of claim 9 wherein said software obtains updated device information for one device from at least two data stores such that the updated device information from one of the two data stores conflicts with the updated device information from another of the two data stores (Marsh, pp [87]-[90]).   
 	Regarding claim 11. Marsh teaches the method of claim 9 wherein said software delays transmission of device information to the computer program until update device information is received (Marsh, pp [72]-[74], [78]-[80]).  
 	Regarding claim 12. Marsh teaches the system of claim 9 wherein the device identification information indicative of group consisting of: device operating system, IMEI number, MEI number, SIM card number and combinations thereof (Marsh, pp [132]-[135]).  
 	Regarding claim 13. Marsh teaches the system of claim 9 wherein the updated device information is indicative of a change of device type for at least one of the plurality of telecommunications devices (Marsh, pp [151]-[155]).  
 	Regarding claim 14. Marsh teaches the system of claim 9 wherein the updated device information changes eligibility of that device for one or more telecommunications plans available for the computer program to select from (Marsh, pp [151]-[155]).    
 	Regarding claim 16. Marsh teaches the method of claim 15 wherein said request to change or add a telecommunications plan is generated by a computer program which makes changes to telecommunications plans of one or more of the plurality of telecommunications devices to reduce costs based on measured telecommunications usage of the plurality of devices (Marsh, pp [81]-[82], [141]-[145]).  
 	Regarding claim 17. Marsh teaches the method of claim 16 wherein said request to change or add a telecommunications plan is transmitted to a telecommunications provider server which is associated with the telecommunications provider data store (Marsh, Figures 9 and 10, pp [129]-[132]).  
 	Regarding claim 18. Marsh teaches the method of claim 15 wherein the user identification data store is associated with a human resources identification system computer (Marsh, pp [67]-[70]).  
 	Regarding claim 19. Marsh teaches the method of claim 15 further comprising a request to change or add a telecommunications plan is transmitted from a procurement program to a telecommunications provider server for a new telecommunications line (Marsh, pp [60]-[63]).  
 	Regarding claim 20. Marsh teaches the method of claim 19 wherein the new telecommunications line is a data only line (Marsh, pp [85]-[87]).


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644